IN THE SUPREM.E COURT OF THE STATE OF NEVADA


                  SHANDA NICOLE BRUMBY, N/K/A                            No. 85533
                  SHANDA NICOLE ARMSTRONG,
                  Appellant,
                  vs.                                                      F L
                  JANAE S. BRUMBY,                                         NOV 1 6 2022
                  Respondent.




                                      ORDER DISMISSING APPEAL

                             This appeal was docketed on October 21, 2022, without
                 payment of the requisite filing fee. See NRAP 3(e). That same day, this
                 court issued a notice directing appellant to pay the required filing fee or
                 demonstrate compliance with NRAP 24 within 14 days. The notice advised
                 that failure to comply would result in the dismissal of this appeal. To date,
                 appellant has not paid the filing fee or otherwise responded to this court's
                 notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROWN

                                                            BY:


                 cc:   Hon. Bill Henderson, :District judge, Family Court Division
                       Shanda Nicole Brumby
                       Janae S. Brurnby
                       Eighth District Court Clerk



 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER


 0} 1947